Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 20, 2007                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  135069                                                                                               Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices




  CURTIS JACKSON, #282320

                Plaintiff-Appellant,

  v                                                                 SC: 135069
                                                                    AGC: 1952/07
  ATTORNEY GRIEVANCE COMMISSION,

             Defendant-Appellee.
  ___________________________________

                 On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of October 17, 2007, the Clerk of the Court is
  hereby directed to close this file.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 20, 2007                   _________________________________________
           jm                                                                  Clerk